Citation Nr: 1042337	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
status post total arthoplasty, to include as secondary to a 
service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and observer




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claims.

In September 2010, a hearing was held before the undersigned 
Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected right 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's left hip disorder, status post total arthoplasty, 
is due to his service-connected right knee disability.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip 
disorder, status post total arthoplasty, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 , 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for a left hip disorder, status post total 
arthoplasty.  This award represents a complete grant of the 
benefits sought on appeal with regard to that issue.  Thus, any 
deficiency in VA's compliance with the duty to notify and assist 
is deemed to be harmless error, and any further discussion of 
VA's responsibilities is not necessary.

The Veteran contends that he underwent a total left hip 
arthoplasty as a result of his severe osteoarthritis of the left 
hip.  He further contends that the osteoarthritis of the left hip 
developed due to gait changes caused by his service-connected 
right knee disability.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

VA treatment records from July 2003 note that the Veteran has 
early arthritis in the left hip.  Surgical records from November 
2005 showing a diagnosis of left hip osteoarthritis and a 
surgical report for total hip replacement are also present in the 
claims folder.  Furthermore, the Veteran submitted a statement 
from his private physician explaining that his service-related 
injuries to his right leg have caused an abnormal gait that has 
put strain on his left knee, hip, and lower back.  The physician 
provided the opinion that, as a result of the strain caused by 
his abnormal gait, the Veteran developed severe arthritis in the 
left hip which required hip replacement in 2005.  VA treatment 
records dated March 2002 also note that the Veteran walks with a 
antalgic gait due a varus angulation of the right knee.  A knee 
brace was prescribed.  The Veteran did not undergo knee 
replacement surgery for his right knee disability until September 
2006.  

Therefore, the competent and credible evidence of record shows 
that the Veteran has a current disability of a left hip disorder, 
status post total arthoplasty.  The Veteran's private physician 
submitted a statement asserting that the current left hip 
disability was caused by the Veteran's service-connected right 
knee disability.  As the evidence establishes the existence of a 
left hip disorder, status post total arthoplasty, and the Board 
sees no reason to reject the competent medical evidence of record 
showing that the Veteran's left hip disorder is caused by his 
service-connected right knee disability, resolving all doubt in 
the Veteran's favor, the Board finds that the evidence supports 
service connection for a left hip disorder as secondary to a 
service-connected right knee disorder. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The appeal is granted. 
 

ORDER

Service connection for a left hip disorder, status post total 
arthoplasty, as secondary to a service-connected right knee 
disability, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from a left knee 
disorder caused by his service-connected right knee disability.  
At his September 2010 hearing, he asserted that he suffers from 
arthritis of the left knee.  Furthermore, the letter from his 
private physician states that his right knee disability has put 
strain on his left knee.  The Veteran's assertion of the 
existence of a knee disorder and his physician's statement 
regarding the strain put on his left knee do not constitute the 
sort of sufficient competent medical evidence that would allow 
the Board to render a decision on the Veteran's claim, but the 
evidence presented does tend to indicate that the Veteran's knee 
symptoms may be associated with his service-connected right knee 
disability.

As such, further development is required because the medical 
evidence of record does not contain sufficient information to 
address the required legal inquiry.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, it is incumbent on 
the Board to remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Additionally, an effort should be made to obtain any additional 
VA treatment records for the Veteran showing treatment for a left 
knee disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a left knee disorder from the VA 
Medical Center in Boston, Massachusetts, dated 
from 1947 to 1979 and from April 2007 forward.

2.  Then, schedule the Veteran for a VA 
orthopedic examination.  The Veteran's claims 
file and a copy of this remand should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and all 
findings reported in detail. 

The examiner is requested to provide an 
opinion as to the diagnosis of all left knee 
disorders found to be present.

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed left knee 
disorder was (a) caused or (b) aggravated by 
the Veteran's service-connected right knee 
disability, to include any altered gait 
associated therewith.  

If such aggravation is found, the examiner 
should address the following medical issues: 
(1) Any baseline manifestations of the 
Veteran's left knee disorder found prior to 
aggravation; (2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected right 
knee disability, based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of a left knee 
disorder are proximately due to a service-
connected  right knee disability.

3.  The RO/AMC should review the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


